Citation Nr: 1311138	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for left knee impairment, to include as secondary to service-connected status post total right knee arthroplasty, and, if so, whether service connection for a left knee disorder is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in February 2013.  The transcript has been associated with the Veteran's Virtual VA claims file.   

In February 2013, the Veteran, via his representative, submitted additional VA and private treatment records with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

In addition to the Board hearing transcript, a review of the Virtual VA paperless claims processing system contains VA treatment records dated through January 2012 that were associated with the file after the issuance of the December 2011 supplemental statement of the case.  In this regard, the supplemental statement of the case only considered VA treatment records dated through March 2011.  Upon a review of the newly associated records, such generally pertain to the Veteran's left shoulder; however, they mention his complaints of bilateral knee pain and that he has a slight limp from his knee condition.  The Board notes that such notations are essentially duplicative of the remainder of the evidence of record.  Even so, as the Veteran's claim is being reopened and remanded herein, consideration of such records is non-prejudicial to him as the Board's former determination is completely favorable and the AOJ will have an opportunity to review all of the newly associated records in the readjudication of his claim. 

The reopened issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in March 2001 and issued in April 2001, the RO denied service connection for left knee impairment; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final April 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee impairment.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the Veteran's claim of entitlement to service connection for left knee impairment is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee impairment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left knee impairment is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1967, the Veteran was awarded service connection for a right knee disability, which he reported was due to an in-service football injury.  During a January 2001 VA examination scheduled in connection with an increased rating claim for the Veteran's right knee, he complained that his right knee was affecting his left knee.  The RO construed this as a claim for service connection for a left knee disability, as secondary to the service-connected right knee disability.

In March 2001, the RO denied service connection for left knee impairment based on the absence of medical evidence showing a either a link between the Veteran's service and left knee disability, or his service-connected right knee disability and left knee disability.  The RO also noted that there was no evidence of a left knee injury/disability in service.  The Veteran did not appeal the adverse March 2001 decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision to deny service connection for a left knee disability became final one year later.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2012)].

In December 2008, the Veteran filed an application to reopen his previously denied claim for service connection for left knee impairment.  Subsequent to the March 2001 rating decision, the Veteran alleged that he injured his left knee in service at the same time he injured his right knee.  He also submitted medical records showing he underwent a right knee replacement in 2007.  The Veteran underwent a VA examination in February 2009 where the examiner found that it was less likely as not that the Veteran's left knee disorder was caused by or a result of the Veteran's service-connected right knee disability.  The examiner noted the Veteran's report of an in-service left knee injury and observed that his service treatment records were silent with respect to such injury, but did not explicitly comment on whether the Veteran's left knee disability could be related to his claimed in-service left knee injury.  The examiner also stated that there is no know study supporting that an injury to one knee could cause the other knee condition.  He did not address whether the Veteran's service-connected right knee injury could have aggravated his left knee.

Given the Veteran's competent lay statements concerning his alleged injury to the left knee during active duty service, which are presumed credible for the purpose of determining whether new and material evidence has been received, as well as the medical records recounting the Veteran's 2007 right knee replacement surgery, the evidence submitted since the March 2001 rating decision is new and material.  In this regard, it is not redundant of evidence already in the record in March 2001, and relates to the unestablished facts of whether the Veteran's left knee disorder was incurred in service, or is secondary to his service connected right knee disability.  Accordingly, the issue of entitlement to service connection for left knee impairment, to include as secondary to the service-connected right knee disability, is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left knee impairment is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a left knee disorder so that he is afforded every possible consideration. 38 U.S.C.A. 
§ 5103A ; 38 C.F.R. § 3.159.

In this regard, the Board finds that an addendum opinion is necessary in order to decide the claim.  Specifically, as mentioned above, the February 2009 VA opinion is deficient in that it fails to address the issue of whether the Veteran's service-connected right knee disability could have aggravated his left knee disorder.  Additionally, though the examiner did not explicitly state that there was no direct relationship between the Veteran's reported in-service left knee injury and current left knee disability, he implied that none exists as no such injury was recorded in the Veteran's service treatment records.  However, the Board accepts as credible the Veteran's allegation of an injury to his left knee, incurred at the same time as the injury for which his right knee is service-connected.  Accordingly, a new opinion, which accepts this fact, and also addresses aggravation, must be rendered.

The claims file reflects that the Veteran receives treatment for his knees at the Nashville and Chattanooga, Tennessee, VA facilities.  The claims file includes treatment records from such facilities dated through January 2012 with a single January 2013 record submitted by the Veteran.  As the claim is being remanded for additional development, any outstanding VA records dated from January 2012 to the present should be obtained and associated with the claims file.  Additionally, the Veteran testified to receiving treatment at Parkridge Hospital.  While he submitted some records from such facility in February 2013, he should be given another opportunity on remand to identify any healthcare provider who treated him for his left knee disorder since service, to include any additional treatment at Parkridge Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his left knee disorder since service, to include Parkridge Medical Center.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Chattanooga and Nashville VA facilities dated from January 2012 to the present pertaining to the Veteran's left knee.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining all available treatment records, the claims file should be returned to the February 2009 VA examiner.  If he is unavailable, the claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's left knee disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should identify all currently diagnosed left knee disorders and render an opinion as to the following inquiries:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder had its onset in service or is otherwise related to service, to include his acknowledged in-service injury?  For the purposes of rendering an opinion, the examiner should accept as fact that the Veteran injured his left knee at the same time his right knee was injured playing football in service. 

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused by his service-connected right knee disability (status post total right knee arthroplasty) ?

(C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is aggravated by his service-connected right knee disability (status post total right knee arthroplasty)?  The examiner should consider the Veteran's and his spouse's statements that he has compensated for his right knee disability by overusing his left knee.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder before the onset of the aggravation. 

Rationale for all requested opinions shall be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


